ICJ_058_NuclearTests_AUS_FRA_1973-06-22_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

ORDER OF 22 JUNE 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ESSAIS NUCLÉAIRES
(AUSTRALIE c. FRANCE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

ORDONNANCE DU 22 JUIN 1973
Official citation:

Nuclear Tests (Australia v. France), Interim Protection, Order of 22 June
1973, I.C.J. Reports 1973, p. 99.

Mode officiel de citation:

Essais nucléaires (Australie c. France), mesures conservatoires, ordonnance
du 22 juin 1973, C.I.J. Recueil 1973, p. 99.

 

Sales number 379
NO de vente:

 

 

 
22 JUNE 1973

ORDER

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

AFFAIRE DES ESSAIS NUCLEAIRES
(AUSTRALIE c. FRANCE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

22 JUIN 1973

ORDONNANCE
99

INTERNATIONAL COURT OF JUSTICE

1973
22 June YEAR 1973

General List
No. 58

22 June 1973

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

ORDER

Present: Vice-President AMMOUN, Acting President; Judges FORSTER,
Gros, BENGZON, PETREN, ONYEAMA, IGNACIO-PINTO, DE
CASTRO, Morozov, JIMENEZ DE ARECHAGA, Sir Humphrey
WALDOCK, NAGENDRA SINGH, RupDA; Judge ad hoc Sir Garfield
BARWICK; Registrar AQUARONE.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court,
Having regard to Article 66 of the Rules of Court,

Having regard to the Application by Australia filed in the Registry of
the Court on 9 May 1973, instituting proceedings against France in
respect of a dispute concerning the holding of atmospheric tests of nuclear
weapons by the French Government in the Pacific Ocean, and asking the

4
100 NUCLEAR TESTS (ORDER 22 VI 73)

Court to adjudge and declare that the carrying out of further atmospheric
nuclear weapon tests in the South Pacific Ocean is not consistent with
applicable rules of international law, and to order that the French
Republic shall not carry out any further such tests,

Makes the following Order:

1. Having regard to the request dated 9 May 1973 and filed in the
Registry the same day, whereby the Government of Australia, relying on
Article 33 of the General Act of 1928 for the Pacific Settlement of Inter-
national Disputes and on Article 41 of the Statute and Article 66 of the
Rules of Court, asks the Court to indicate, pending the final decision in
the case brought before it by the Application of the same date, the
following interim measures of protection:

“The provisional measures should be that the French Government
should desist from any further atmospheric nuclear tests pending the
judgment of the Court in this case”:

2. Whereas the French Government was notified by telegram the
same day of the filing of the Application and request for indication of
interim measures of protection, and of the precise measures requested,
and copies of the Application and the request were at the same time
transmitted to it by express mail;

3. Whereas, pursuant to Article 40, paragraph 3, of the Statute and
Article 37, paragraph 2, of the Rules of Court, copies of the Application
were transmitted to Members of the United Nations through the Secre-
tary-General and to other States entitled to appear before the Court;

4, Whereas pursuant to Article 31, paragraph 2, of the Statute, the
Government of Australia chose the Right Honourable Sir Garfield
Barwick, Chief Justice of Australia, to sit as judge ad hoc in the case;

5. Whereas the Governments of Australia and France were informed
by communications of 14 May 1973 that the President proposed to
convene the Court for a public hearing on 21 May 1973 to afford them
the opportunity of presenting their observations on the Australian
request for the indication of interim measures of protection, and by
further communications of 17 May 1973 the date and time for such
hearing were confirmed;

6. Whereas by a letter dated 16 May 1973 from the Ambassador of
France to the Netherlands, handed by him to the Registrar the same day,
the French Government stated that it considered that the Court was
manifestly not competent in the case and that it could not accept the
Court’s jurisdiction, and that accordingly the French Government did
not intend to appoint an agent, and requested the Court to remove the
case from its list;

5
101 NUCLEAR TESTS (ORDER 22 VI 73)

7. Whereas at the opening of the public hearings, which were held on
21, 22, 23 and 25 May 1973, there were present in court the Agent,
Co-Agent, counsel and other advisers of the Government of Australia;

8. Having heard the observations on the request for interim measures
on behalf of the Government of Australia, and the replies on behalf of
that Government to questions put by Members of the Court, submitted
by Mr. P. Brazil, Senator the Honourable Lionel Murphy, Mr. KR. J.
Ellicott, Q.C., Mr. M. H. Byers, Q.C., Mr. E. Lauterpacht, Q.C., and
Professor D. P. O’Connell;

9, Having taken note of the final submission of the Government of
Australia made at the hearing of 23 May 1973, and filed in the Registry
the same day, which reads as follows:

“The final submission of the Government of Australia is that the
Court, acting under Article 33 of the General Act and Article 41 of
the Statute of the Court, should lay down provisional measures
which require the French Government to desist from carrying out
further atmospheric nuclear tests in the South Pacific pending the
judgment in this case.”

10. Having taken note of the written reply give by the Agent of the
Government of Australia on 31 May 1973 to two questions put to him
by a Member of the Court;

11. Noting that the French Government was not represented at the
hearings; and whereas the non-appearance of one of the States concerned
cannot by itself constitute an obstacle to the indication of provisional
measures;

12. Whereas the Governments of Australia and France have been
afforded an opportunity of presenting their observations on the request
for the indication of provisional measures;

13. Whereas on a request for provisional measures the Court need not,
before indicating them, finally satisfy itself that it has jurisdiction on the
merits of the case, and yet ought not to indicate such measures unless the
provisions invoked by the Applicant appear, prima facie, to afford a
basis on which the jurisdiction of the Court might be founded;

14. Whereas in its Application and oral observations the Government
of Australia claims to found the jurisdiction of the Court on the following
provisions:

(i) Article 17 of the above-mentioned General Act of 1928, read to-
gether with Articles 36, paragraph 1, and 37 of the Statute of the
Court;

(ii) Alternatively, Article 36, paragraph 2, of the Statute of the Court and
the respective declarations of Australia and France made thereunder;

15. Whereas, according to the letter of 16 May 1973 handed to the
Registrar by the French Ambassador to the Netherlands, the French

6
102 NUCLEAR TESTS (ORDER 22 VI 73)

Government considers, inter alia, that the General Act of 1928 was an
integral part of the League of Nations system and, since the demise of the
League of Nations, has lost its effectivity and fallen into desuetude; that
this view of the matter is confirmed by the conduct of States in regard to
the General Act of 1928 since the collapse of the League of Nations; that,
in consequence, the General Act cannot serve as a basis for the compe-
tence of the Court to deliberate on the Application of Australia with
respect to French nuclear tests; that in any event the General Act of 1928
is not now applicable in the relations between France and Australia and
cannot prevail over the will clearly and more recently expressed in the
declaration of 20 May 1966 made by the French Government under
Article 36, paragraph 2, of the Statute of the Court; that paragraph 3 of
that declaration excepts from the French Government’s acceptance of
compulsory jurisdiction “disputes concerning activities connected with
national defence’; and that the present dispute concerning French
nuclear tests in the Pacific incontestably falls within the exception
contained in that paragraph;

16. Whereas in its oral observations the Government of Australia
maintains, inter alia, that various matters, including certain statements
of the French Government, provide indications which should lead the
Court to conclude that the General Act of 1928 is still in force between
the parties to that Act; that the General Act furnishes a basis for the
Court’s jurisdiction in the present dispute which is altogether indepen-
dent of the acceptances of compulsory jurisdiction by Australia and by
France under Article 36, paragraph 2, of the Statute; that France’s
obligations under the General Act with respect to the acceptance of the
Court’s jurisdiction cannot be considered as having been modified by
any subsequent declaration made by her unilaterally under Article 36,
paragraph 2, of the Statute; that if the reservation in paragraph 3 of the
French declaration of 20 May 1966 relating to “disputes concerning
activities connected with national defence’ is to be regarded as one
having an objective content, it is questionable whether nuclear weapon
development falls within the concept of national defence; that if this
reservation is to be regarded as a self-judging reservation, it is invalid, and
in consequence France is bound by the terms of that declaration un-
qualified by the reservation in question;

17. Whereas the material submitted to the Court leads it to the con-
clusion, at the present stage of the proceedings, that the provisions
invoked by the Applicant appear, prima facie, to afford a basis on which
the jurisdiction of the Court might be founded; and whereas the Court
will accordingly proceed to examine the Applicant’s request for the
indication of interim measures of protection;

*

18. Whereas the Government of Australia, in replying to a question
103 NUCLEAR TESTS (ORDER 22 VI 73)

put during the oral observations, stated that it bases its request for the
indication of provisional measures “‘first and foremost on Article 41 of the
Statute of the Court’’, and that it bases its request on Article 33 of the
above-mentioned General Act of 1928 only subsidiarily in the eventuality
that the Court should find itself able, on the material now before it, to
reach the conclusion that the General Act is still in force;

19. Whereas the Court is not in a position to reach a final conclusion
on this point at the present stage of the proceedings, and will therefore
examine the request for the indication of interim measures only in the
context of Article 41 of the Statute;

20. Whereas the power of the Court to indicate interim measures under
Article 41 of the Statute has as its object to preserve the respective rights
of the Parties pending the decision of the Court, and presupposes that
irreparable prejudice should not be caused to rights which are the subject
of dispute in judicial proceedings and that the Court’s judgment shouid
not be anticipated by reason of any initiative regarding the matters in
issue before the Court;

21. Whereas it follows that the Court in the present case cannot
exercise its power to indicate interim measures of protection unless the
rights claimed in the Application, prima facie, appear to fall within the
purview of the Court’s jurisdiction;

22. Whereas the claims formulated by the Government of Australia
in its Application are as follows:

(i) The right of Australia and its people, in common with other States
and their peoples, to be free from atmospheric nuclear weapon tests
by any country is and will be violated;

(ii) The deposit of radio-active fall-out on the territory of Australia and
its dispersion in Australia’s airspace without Australia’s consent:

(a) violates Australian sovereignty over its territory;

(6) impairs Australia’s independent right to determine what acts
shall take place within its territory and in particular whether
Australia and its people shall be exposed to radiation from
artificial sources;

(iii) the interference with ships and aircraft on the high seas and in the
superjacent airspace, and the pollution of the high seas by radio-
active fall-out, constitute infringements of the freedom of the high
seas;

23. Whereas it cannot be assumed a priori that such claims fall com-
pletely outside the purview of the Court’s jurisdiction, or that the Govern-
ment of Australia may not be able to establish a legal interest in respect
of these claims entitling the Court to admit the Application;

24, Whereas by the terms of Article 41 of the Statute the Court may
104 NUCLEAR TESTS (ORDER 22 VI 73)

indicate interim measures of protection only when it considers that
circumstances so require in order to preserve the rights of either party;
25. Whereas the Government of Australia alleges, inter alia, that a
series of atmospheric nuclear tests have been carried out by the French
Government in the Pacific during the period from 1966 to 1972, including
the explosion of several hydrogen bombs and a number of devices of high
and medium power; that during recent months there has been a growing
body of reports, not denied by the French Government, to the effect that
the French Government is planning to carry out a further series of atmo-
spheric nuclear tests in the Pacific in 1973; that this series of tests may
extend to 1975 and even beyond that date; that in diplomatic correspon-
dence and in discussions earlier in the present year the French Govern-
ment would not agree to cease nuclear testing in the atmosphere in the
Pacific and would not supply Australia with any information as to the
dates of its proposed tests or the expected size and yield of its explosions;
and that in a statement made in the French Parliament on 2 May 1973
the French Government indicated that, regardless of the protests made by
Australia and other countries, it did not envisage any cancellation or
modification of the programme of nuclear testing as originally planned;

26. Whereas these allegations give substance to the Australian Govern-
ment’s contention that there is an immediate possibility of a further
atmospheric nuclear test being carried out by France in the Pacific;

27. Whereas the Government of Australia also alleges that the
atmospheric nuclear explosions carried out by France in the Pacific have
caused wide-spread radio-active fall-out on Australian territory and
elsewhere in the southern hemisphere, have given rise to measurable
concentrations of radio-nuclides in foodstuffs and in man, and have
resulted in additional radiation doses to persons living in that hemisphere
and in Australia in particular; that any radio-active material deposited on
Australian territory will be potentially dangerous to Australia and its
people and any injury caused thereby would be irreparable; that the
conduct of French nuclear tests in the atmosphere creates anxiety and
concern among the Australian people; that any effects of the French
nuclear tests upon the resources of the sea or the conditions of the
environment can never be undone and would be irremediable by any
payment of damages; and any infringement by France of the rights of
Australia and her people to freedom of movement over the high seas and
superjacent airspace cannot be undone;

28. Whereas the French Government, in a diplomatic Note dated 7
February 1973 and addressed to the Government of Australia, the text of
which was annexed to the Application in the present case, called attention
to Reports of the Australian National Radiation Advisory Committee

9
105 NUCLEAR TESTS (ORDER 22 VI 73)

from 1967 to 1972, which all concluded that the fall-out from the French
tests did not constitute a danger to the health of the Australian popula-
tion; whereas in the said Note the French Government further expressed
its conviction that in the absence of ascertained damage attributable to
its nuclear experiments, they did not violate any rule of international law,
and that, if the infraction of the law was alleged to consist in a violation
of a legal norm concerning the threshold of atomic pollution which
should not be crossed, it was hard to see what was the precise rule on
which Australia relied;

29. Whereas for the purpose of the present proceedings it suffices to
observe that the information submitted to the Court, including Reports
of the United Nations Scientific Committee on the Effects of Atomic
Radiation between 1958 and 1972, does not exclude the possibility that
damage to Australia might be shown to be caused by the deposit on
Australian territory of radio-active fall-out resulting from such tests and
to be irreparable;

30. Whereas in the light of the foregoing considerations the Court is
satisfied that it should indicate interim measures of protection in order to
preserve the right claimed by Australia in the present litigation in respect
of the deposit of radio-active fall-out on her territory;

31. Whereas the circumstances of the case do not appear to require the
indication of interim measures of protection in respect of other rights
claimed by Australia in the Application;

*

32. Whereas the foregoing considerations do not permit the Court to
accede at the present stage of the proceedings to the request made by
the French Government in its letter dated 16 May 1973 that the case be
removed from the list;

33. Whereas the decision given in the present proceedings in no way
prejudges the question of the jurisdiction of the Court to deal with the
merits of the case, or any questions relating to the admissibility of the
Application, or relating to the merits themselves, and leaves unaffected
the right of the French Government to submit arguments in respect of
those questions;

34, Having regard to the position taken by the French Government in
its letter dated 16 May 1973 that the Court was manifestly not competent
in the case and to the fact that it was not represented at the hearings held
between 21 May and 25 May on the question of the indication of interim
measures of protection;

35. Whereas, in these circumstances, it is necessary to resolve as soon
as possible the questions of the Court’s jurisdiction and of the admissi-
bility of the Application;

10
106 NUCLEAR TESTS (ORDER 22 VI 73)

Accordingly,
THE CouRT

Indicates, by 8 votes to 6, pending its final decision in the proceedings
instituted on 9 May 1973 by Australia against France, the following
provisional measures:

The Governments of Australia and France should each of them
ensure that no action of any kind is taken which might aggravate or
extend the dispute submitted to the Court or prejudice the rights of the
other Party in respect of the carrying out of whatever decision the
Court may render in the case; and, in particular, the French Govern-
ment should avoid nuclear tests causing the deposit of radio-active
fall-out on Australian territory;

Decides that the written proceedings shall first be addressed to the
questions of the jurisdiction of the Court to entertain the dispute, and of
the admissibility of the Application;

Fixes as follows the time-limits for the written proceedings:

21 September 1973 for the Memorial of the Government of Australia;
21 December 1973 for the Counter-Memorial of the French Govern-
ment;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-second day of June one
thousand nine hundred and seventy-three, in four copies, one of which
will be placed in the archives of the Court, and the others transmitted
respectively to the French Government, to the Government of Australia,
and to the Secretary-General of the United Nations for transmission to
the Security Council.

(Signed) F. AMMOUN,
Vice-President.

(Signed) S. AQUARONE,
Registrar,

Judge JIMENEZ DE ARECHAGA makes the following declaration:

I have voted in favour of the Order for the reasons stated therein, but
wish to add some brief comments on the relationship between the ques-
tion of the Court’s jurisdiction and the indication of interim measures.

11
107 NUCLEAR TESTS (DECL. JIMENEZ DE ARECHAGA)

I do not believe the Court should indicate interim measures without
paying due regard to the basic question of its jurisdiction to entertain the
merits of the Application. A request should not be granted if it is clear,
even on a prima facie appreciation, that there is no possible basis on
which the Court could be competent as to the merits. The question of
jurisdiction is therefore one, and perhaps the most important, among all
relevant circumstances to be taken into account by a Member of the Court
when voting in favour of or against a request for interim measures.

On the other hand, in view of the urgent character of the decision on
provisional measures, it is obvious that the Court cannot make its answer
dependent on a previous collective determination by means of a judgment
of the question of its jurisdiction on the merits.

This situation places upon each Member of the Court the duty to make,
at this stage, an appreciation of whether—in the light of the grounds
invoked and of the other materials before him—the Court will possess
jurisdiction to entertain the merits of the dispute. From a subjective point
of view, such an appreciation or estimation cannot be fairly described as
a mere preliminary or even cursory examination of the jurisdictional issue:
on the contrary, one must be satisfied that this basic question of the
Court’s jurisdiction has received the fullest possible attention which one
is able to give to it within the limits of time and of materials available for
the purpose.

When, as in this case, the Court decides in favour of interim measures,
and does not, as requested by the French Government, remove the case
from the list, the parties will have the opportunity at a later stage to plead
more fully on the jurisdictional question. It follows that that question
cannot be prejudged now; it is not possible to exclude a priori, that the
further pleadings and other relevant information may change views or
convictions presently held.

* *

The question described in the Order as that of the existence of “‘a legal
interest in respect of these claims entitling the Court to admit the Appli-
cation” (para. 23) is characterized in the operative part as one relating to
the admissibility of the Application. The issue has been raised of whether
Australia has a right of its own—as distinct from a general community
interest—or has suffered, or is threatened by, real damage. As far as the
power of the Court to adjudicate on the merits is concerned, the issue is
whether the dispute before the Court is one “‘with regard to which the
parties are in conflict as to their respective rights” as required by the
jurisdictional clause invoked by Australia. The question thus appears to
be a limited one linked to jurisdiction rather than to admissibility. The
distinction between those two categories of questions is indicated by Sir

12
108 NUCLEAR TESTS (DECL. WALDOCK)

Gerald Fitzmaurice in J.C.J. Reports 1963, pages 102-103, as follows:

“,. the real distinction and test would seem to be whether or not the
objection is based on, or arises from, the jurisdictional clause or
clauses under which the jurisdiction of the tribunal is said to exist.
If so, the objection is basically one of jurisdiction.”

Article 17 of the General Act provides that the disputes therein referred
to shall include in particular those mentioned in Article 36 of the Statute
of the Permanent Court of International Justice. Among the classes of
legal disputes there enumerated is that concerning “the existence of any
fact which, if established, would constitute a breach of an international
obligation” (emphasis added). At the preliminary stage it would seem
therefore sufficient to determine whether the parties are in conflict as to
their respective rights. It would not appear necessary to enter at that stage
into questions which really pertain to the merits and constitute the heart
of the eventual substantive decision such as for instance the establishment
of the rights of the parties or the extent of the damage resulting from
radio-active fall-out.

Judge Sir Humphrey WALDOocK makes the following declaration:

I concur in the Order. I wish only to add that, in my view, the principles
set out in Article 67, paragraph 7, of the Rules of Court should guide the
Court in giving its decision on the next phase of the proceedings which is
provided for by the present Order.

Judge NAGENDRA SINGH makes the following declaration:

While fully supporting the reasoning leading to the verdict of the
Court, and therefore voting with the majority for the grant of interim
measures of protection in this case, 1 wish to lend emphasis, by this
declaration, to the requirement that the Court must be satisfied of its own
competence, even though prima facie, before taking action under Article
41 of the Statute and Rule 61 (New Rule 66) of the Rules of Court.

It is true that neither of the aforesaid provisions spell out the test of
competence of the Court or of the admissibility of the Application and the
request, which nevertheless have to be gone into by each Member of the
Court in order to see that a possible valid base for the Court’s competence
exists and that the Application is, prima facie, entertainable. I am, there-
fore, in entire agreement with the Court in laying down a positive test
regarding its own competence, prima facie established, which was enun-
ciated in the Fisheries Jurisdiction! case and having been reiterated in this

1 Fisheries Jurisdiction (United Kingdom v. Iceland), 1.C.J. Reports 1972, Order of
17 August 1972, paras. 15 to 17, pp. 15 to 16.

13
109 NUCLEAR TESTS (DECL. NAGENDRA SINGH)

case may be said to lay down not only the latest but also the settled juris-
prudence of the Court on the subject.

It is indeed a sine qua non of the exercise of judicial function that a
court can be moved only if it has competence. If therefore in the exercise
of its inherent powers (as enshrined in Art. 41 of its Statute) the Court
grants interim relief, its sole justification to do so is that if it did not, the
rights of the parties would get so prejudiced that the judgment of the
Court when it came could be rendered meaningless. Thus the possibility
of the Court being ultimately able to give a judgment on merits should
always be present when interim measures are contemplated. If, however,
the Court were to shed its legal base of competence when acting under
Article 41 of its Statute, it would immediately expose itself to the danger
of being accused of discouraging governments from:

“...undertaking, or continuing to undertake, the obligations of
judicial settlement as the result of any justifiable apprehension that
by accepting them they may become exposed to the embarrassment,
vexation and loss, possibly following upon interim measures, in
cases in which there is no reasonable possibility, prima facie ascer-
tained by the Court, of jurisdiction on the merits. Accordingly, the
Court cannot, in relation to a request for indication of interim
measures, disregard altogether the question of its competence on the
merits. The correct principle which emerges from these apparently
conflicting considerations and which has been uniformly adopted in
international arbitral and judicial practice is as follows: The Court
may properly act under the terms of Article 41 provided that there is
in existence an instrument such as a Declaration of Acceptance of the
Optional Clause, emanating from the Parties to the dispute, which
prima facie confers jurisdiction upon the Court and which incor-
porates no reservations obviously excluding its jurisdiction.”
(Separate opinion of Sir Hersch Lauterpacht in /nterhandel case,
ILC.F. Reports 1957, p. 118.)

It needs to be mentioned, therefore, that even at this preliminary stage
of prima facie testing the Court has to examine the reservations and decla-
rations made to the treaty which ts cited by a party to furnish the base for
the jurisdiction of the Court and to consider also the validity of the
treaty if the same is challenged in relation to the parties to the dispute.
As a result of this prima facie examination the Court could either find:

(a) that there is no possible base for the Court’s jurisdiction in which
event no matter what emphasis is placed on Article 41 of its Statute,
the Court cannot proceed to grant interim relief; or

(6) that a possible base exists, but needs further investigation to come
to any definite conclusion in which event the Court is inevitably left
no option but to proceed to the substance of the jurisdiction of the
case to complete its process of adjudication which, in turn, is time

14
110 NUCLEAR TESTS (DECL. BARWICK)

consuming and therefore comes into conflict with the urgency of the
matter coupled with the prospect of irreparable damage to the
rights of the parties. It is this situation which furnishes the “raison
d’être” of interim relief.

If, therefore, the Court, in this case, has granted interim measures of
protection it is without prejudice to the substance whether jurisdictional
or otherwise which cannot be prejudged at this stage and will have to be
gone into further in the next phase.

Judge ad hoc Sir Garfield BARWICK makes the following declaration:

I have voted for the indication of interim measures and the Order of the
Court as to the further procedure in the case because the very thorough
discussions in which the Court has engaged over the past weeks and my
own researches have convinced me that the General Act of 1928 and the
French Government’s declaration to the compulsory jurisdiction of the
Court with reservations each provide, prima facie, a basis on which the
Court might have jurisdiction to entertain and decide the claims made
by Australia in its Application of 9 May 1973. Further, the exchange of
diplomatic notes between the Governments of Australia and France in
1973 afford, in my opinion, at least prima facie evidence of the existence
of a dispute between those Governments as to matters of international
law affecting their respective rights.

Lastly, the material before the Court, particularly that appearing in the
UNSCEAR reports provides reasonable grounds for concluding that
further deposit in the Australian territorial environment of radio-active
particles of matter is likely to do harm for which no adequate comnen-
satory measures could be provided.

These conclusions are sufficient to warrant the indication of interim
measures,

I agree with the form of the provisional measures indicated, under-
standing that the action prescribed is action on the part of governments
and that the measures are indicated in respect only of the Australian
Government’s claim to the inviolability of its territory.

Judges FORSTER, GROS, PETREN and IGNACIO-PINTO append dissenting
opinions to the Order of the Court.

(Initialled) F.A.
(Initialled) S.A.

15
